231 F.3d 848 (11th Cir. 2000)
SEA-LAND SERVICE, INC., Plaintiff-Appellee,v.Pedro SELLAN, Defendant-Appellant.
No. 99-12571.
United States Court of Appeals, Eleventh Circuit.
October 26, 2000.November 7, 2000

Appeal from the United States District Court for the Southern District of Florida. (No. 98-01311-CV-JLK), James Lawrence King, Judge.
Before EDMONDSON and MARCUS, Circuit Judges, and RESTANI*, Judge.
RESTANI, Judge:


1
Appellant Pedro Sellan ("Sellan") appeals from a final judgment declaring  enforceable a Settlement Agreement (the "Agreement") to preclude plaintiff from  proceeding on an injury claim against appellee Sea-Land Service, Inc. ("Sea-  Land"). Sellan alleges that the relevant provision of the Agreement is voided by  The Federal Employers' Liability Act ("FELA"), 45 U.S.C.A.  55 (1994), because  the provision exempts Sea-Land, a common carrier, from liability under the Act  by releasing it from future claims.


2
We affirm the district court's holding that the provision at issue is part of a  valid settlement of a present claim of total disability for sea duty and  represents an enforceable agreement that Sellan will not work for Sea-Land in  the future, and if he does, that Sea-Land is not responsible for his injuries.  Thus, Sellan is precluded from pursuing the new injury claim against Sea-Land.

Jurisdiction

3
The district court had federal question jurisdiction over the complaint seeking  declaratory relief pursuant to 28 U.S.C.  2201 et seq. and 28 U.S.C.  1333.  Appellate jurisdiction is under 28 U.S.C.  1291, as this is an appeal from a  final judgment.

Facts

4
On November 6, 1993, while employed as a chief steward aboard Sea-Land's vessel,  Sea-Land Expedition, Sellan experienced an onset of low back pain, which he  reported occurred after moving a heavy box of meat. As a result of this injury,  Sellan brought a claim against Sea-Land for total disability from work at sea.  Sea-Land paid all maintenance and all medical expenses for Sellan's November 6,  1993, back injury claim, including surgery.


5
On January 5, 1995, Sellan's surgeon reported to Sea-Land that Sellan was  permanently not fit for duty. On May 12, 1995, he found Sellan had reached  maximum medical improvement and assigned a permanent disability of 56% of the  total body according to the Minnesota guidelines.


6
On account of Sellan's November 6, 1993 injury and its consequences, Sea-Land  paid Sellan $364,500 in exchange for a Release and a "Settlement Agreement Not  to Sail or Work" dated July 27, 1995. In the Agreement, Sellan acknowledged  "that [his] doctors have recommended that he no longer engage in the career as  merchant seaman" and "[f]or this reason [he] further states and acknowledges  that it is for his own benefit and safety not to seek employment and/or to  navigate aboard vessels owned, managed, and/or operated by Sea-Land Service,  Inc."

Paragraph 4 of the Agreement reads:

7
In addition to, and as an integral part of, the above referenced Release of  All Rights, and in consideration of total payments equaling Three Hundred  Sixty Four Thousand Five Hundred and 00/100 Dollars ($364,000.00), the parties  have agreed that Mr. Sellan will not work, sail and/or navigate, and/or seek  to sail, navigate or work, in any capacity, including shore relief, aboard  vessels owned, managed, and/or operated by Sea-Land Service, Inc., and/or any  of its affiliates and/or subsidiaries, in the future.

In pertinent part, paragraph 5 reads1:

8
However, if for any reason, including oversight or consent, Mr. Pedro Sellan  is able to re-engage in service aboard a vessel owned, managed and/or operated  by Sea-Land Service ... then he shall do so at his own risk, and the company  will bear no responsibility for an illness and/or injuries he may suffer while  in service aboard any such vessel.


9
In the spring of 1997, Sellan paid his back dues to the Seafarer's International  Union and, on April 14, 1997, underwent a union physical for purposes of  assessing his duty status. The union doctor performing the physical testified  that he was not told by Sellan of the medical history surrounding the November  6, 1993 incident. Accordingly, Sellan was declared fit for duty.


10
During a time when Sea-Land was unable to conduct pre-employment background  checks because of technical difficulties Sellan was dispatched from his union's  hiring hall to join plaintiff's vessel, Sea-Land Crusader, again as chief  steward. The collective bargaining agreement gives the union the power in the  first instance to designate the employees to be sent to a Sea-Land vessel. When  the Union dispatches a seaman to a vessel, he or she may pass on the job for any  reason and wait for the next available assignment. Sellan, however, boarded the  Sea-Land Crusader without informing anyone about either the Agreement never  again to sail aboard a Sea-Land vessel or the finding of permanent  not-fit-for-duty status.


11
On October 31, 1997, about three weeks after he returned to work, Sellan  reported re-injuring his back aboard the Sea-Land Crusader in circumstances  substantially identical to his November 6, 1993, injury. The October 31, 1997,  injury occurred in the ordinary course of performance of duties as chief  steward, again as a claimed result of lifting a heavy box of meat in the  vessel's galley.


12
Sea-Land commenced this action for judgment declaring the Agreement with Sellan  enforceable to preclude him from pursuing an action in Florida state court  seeking recovery of damages on account of the October 31, 1997, injury. The  district court found that Sellan, with full understanding and in exchange for  appropriate consideration, had executed a general release and entered into the  Agreement, and as a result was bound by its terms; and that the Agreement did  not run afoul of FELA, 45 U.S.C.  55. The district court specifically enforced  the terms of the Agreement and entered final declaratory judgment in Sea-Land's  favor.


13
The only issue pursued by Sellan in this appeal is whether Paragraph 5 of the Agreement Not to Sail or Work violates the following provision of FELA:


14
Any contract, rule, regulation, or device whatsoever, the purpose or intent of  which shall be to enable any common carrier to exempt itself from any  liability created by this chapter, shall to that extent be void ....


15
45 U.S.C.  55.

Discussion

16
Appellant challenges none of the district court's factual findings. We apply a  de novo standard of review to the issue of law before us, that is, whether  Paragraph 5 of the agreement violates FELA. Godfrey v. BellSouth Telecom., Inc.,  89 F.3d 755, 757 (11th Cir.1996).


17
The Supreme Court has held that a release does not violate FELA where it is "not  a device to exempt from liability but is a means of compromising a claimed  liability ...." Callen v. Pa. R.R. Co., 332 U.S. 625, 631, 68 S.Ct. 296, 92  L.Ed. 242 (1948). In Callen, the Court upheld a general release, in exchange for  two hundred and fifty dollars, of the employer railroad from liability for  specific injuries sustained in an accident. Callen, 332 U.S. at 626, 68 S.Ct.  296. In contrast, in Philadelphia, Baltimore & Washington R.R. Co. v. Schubert,  224 U.S. 603, 612-13, 32 S.Ct. 589, 56 L.Ed. 911 (1912), and Duncan v. Thompson,  315 U.S. 1, 7-8, 62 S.Ct. 422, 86 L.Ed. 575 (1942), the Court rejected under  FELA general releases that did not involve express settlement of claims for  specific injuries.


18
Rights under FELA fundamentally are premised on the existence of an employment  relationship. The purpose of 45 U.S.C.  55 is to prevent employers from  undermining the liability scheme created by FELA for their negligence.  Philadelphia, 224 U.S. at 609, 32 S.Ct. 589. It prevents employers from  restricting FELA rights as a condition of employment. See Wicker v. Consol. Rail  Corp., 142 F.3d 690, 700-01 (3rd Cir.1998).


19
Here, Sea-Land compromised a claim of permanent total disability and attempted  to prevent a re-injury to Sellan, which would result in detriment to him and to  Sea- Land. The Agreement was designed to make sure that a totally disabled  seaman would not work for Sea-Land as a seaman under the Jones Act. Such an  agreement is not a violation of a federal statute designed to protect railroad  workers and seamen from overreaching as a condition of either obtaining or  maintaining employment.


20
In general, an employer is entitled to refuse re-employment to avoid liability  for re-injuries following a lifetime settlement for a claimed permanent  disability. See, e.g., Sands v. Union Pac. R. Co., 148 F.Supp. 422  (D.Or.1956)(injured railroad worker seeking re-employment estopped from  asserting fitness for duty given high risk of re-injury). Under FELA, a carrier  will be liable if its negligence "played any part, even the slightest, in  producing the employee's injury." Armstrong v. Kansas City S. Ry. Co., 752 F.2d  1110, 1113 (5th Cir.1985). FELA employers also may be liable if they negligently  assign employees tasks that are beyond their physical capacities. Fletcher v.  Union Pac. R. Co., 621 F.2d 902, 908-09 (8th Cir.1980). Refusal to rehire  permanently and totally disabled seamen appears to be the only effective means  of both protecting them from further injury and satisfying the employer's duties  and, hence, foreclosing a shipowner's liability for future harm to such seamen.


21
Here, Sellan claimed that it was not safe after his November 6, 1993, accident  for him to work at sea and that he was totally disabled and unable to do the  work he was performing when allegedly injured aboard the Sea-Land Crusader.  Sea-Land could bargain for an agreement settling such a claim and barring  Sellan's future employment on its vessels, and it could put teeth in the  agreement by leaving the risk of re-injury with Sellan.


22
Sellan heavily relies upon the Sixth Circuit's determination that under FELA, an  employer's release "must reflect a bargained-for settlement of a known claim for  a specific injury, as contrasted with an attempt to extinguish potential future  claims the employee might have arising from injuries known or unknown by him."  Babbitt v. Norfolk & W. Ry. Co., 104 F.3d 89, 93 (6th Cir.1997). In Babbitt, the  employer wanted to "buy its peace" by having employees sign a general release  upon retirement in order to ensure for the employer no further exposure to  liability. Id. at 91. The court remanded for the district court to determine  whether the release was executed as part of a settlement for damages sustained  for specific injuries. Id. at 93.


23
Here, in contrast, there clearly was a settlement of current injury claims.  Sellan received medical advice during both his treatment and the settlement  negotiations relevant to the risk of re-injury. On January 5, 1995, Sellan's  neurosurgeon and treating physician declared Sellan "100 per cent disabled to  resume his former job on the ship ...." Sea-Land's Trial Ex. A, at 3. The doctor  further recognized the risk of Sellan re-injuring his back by placing severe  restrictions on Sellan's performing future tasks, including lifting more than 15  pounds, pushing, pulling, and standing or sitting for long periods of time. Id.  The doctor's subsequent letter of May 12, 1995 confirmed Sellan's status as  permanently not fit for duty. Sea-Land's Trial Ex. D, at 1.


24
Section 5 of FELA "allows an employer to negotiate a release of claims with an  employee provided the release is limited to those risks which are known by the  parties at the time the release is negotiated." Wicker, 142 F.3d at 702.  Contrary to Sellan's argument, enforcement of the Agreement is consistent with  the Wicker holding that:


25
a release does not violate  5 [of FELA] provided it is executed for valid  consideration as part of a settlement, and the scope of the release is limited  to those risks which are known to the parties at the time the release is  signed.


26
Id. at 701. The Agreement was intended to prevent the very risk at issue here.


27
Further, under the Agreement Sellan was paid both for his current expenses and  for his entire work-life expectancy. The Agreement was intended both to prevent  Sellan from suffering re-injury and for Sea-Land to avoid paying again what had  already been paid, a work lifetime of compensation. Plaintiff cites a number of  cases dealing with post-release liability for new injuries or aggravation of old  injuries. E.g., Wilson v. CSX Trans., Inc., 83 F.3d 742 (6th Cir.1996) (release  ineffective to shield employer from liability for new injury after  re-employment); Stephens v. Ala. State Docks Term. R., 723 So.2d 83  (Ala.Civ.App.1998) (prior signed release does not prevent recovery for  aggravation of the original injury that is caused by a subsequent on-the-job  accident). Such cases are inapposite. Plaintiff cites no case in which a  previously totally disabled employee was permitted to recover under FELA for  injuries incurred as a result of breaching an agreement not to return to work.  Here Sellan accepted all of the benefits of the Agreement. He is not permitted  to benefit from breaching the Agreement by returning to work at Sea-Land. See  Ballard v. El Dorado Tire Co., 512 F.2d 901, 907-08 (5th Cir.1975) (promissor  may not benefit from his own failure of performance). As noted in Wicker, 142  F.3d at 698, cases involving the validity of releases under FELA are  fact-driven. The entire fact pattern at issue here requires enforcement of the  Agreement.

Conclusion

28
Sellan received the advantage of a settlement that fully covered his medical  expenses and was intended to compensate him for a lifetime of work. The  settlement agreement included provisions forbidding future employment by a  totally disabled seaman that would expose him to known and unacceptable risks.  The settlement agreement properly left the risk of future injury with Sellan  should he breach the Agreement by returning to work. Sellan accepted the  benefits of his bargain and then breached it by surreptitiously gaining  re-employment as a seaman with Sea- Land. Sellan cannot succeed under these  facts. Nor can Paragraph 5 of the Agreement be read in isolation. It is not  intended to condition employment with an exception from liability; it is part of  a valid overall settlement of a specific claim of injury, and it does not run  afoul of FELA.


29
The judgment of the District Court is AFFIRMED.



NOTES:


*
 Honorable Jane A. Restani, Judge of the United States Court of International  Trade, sitting by designation.


1
 While Sellan argues that the Agreement contemplated his return to work, we  conclude this argument is meritless. We give weight to the plain meaning of the  title of the Agreement: "Settlement Agreement Not to Sail or Work." Also, the  district court found that the agreement not to sail or work was a necessary term  of the contract, without which Sea-Land would not have entered into the  settlement agreement. See Sea- Land Serv., Inc. v. Sellan, 64 F.Supp.2d 1255,  1259 (S.D.Fla.1999). The district court also found that the "settlement was  structured to cover [Sellan's] inability to return to the sea for the remainder  of his career and was intended to supplement the salary of any sedentary job he  obtained." Id. at 1261.